People v Siders (2014 NY Slip Op 08365)





People v Siders


2014 NY Slip Op 08365


Decided on December 2, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2014

Mazzarelli, J.P., Acosta, Saxe, Clark, Kapnick, JJ.


13626 2860/11

[*1] The People of the State of New York, Respondent,
vKenneth Siders, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Richard Joselson of counsel), for appellant-respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent-appellant.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered January 3, 2012, convicting defendant, upon his plea of guilty, of criminal mischief in the third degree, and sentencing him to a term of 9 months, unanimously affirmed.
Defendant did not preserve his claim that the court should have inquired into whether his guilty plea was coerced by the court's denial of a bail reduction, and we find that his challenge to the plea does not come within the narrow exception to the preservation requirement (see People v Peque, 22 NY3d 168, 182 [2013]; see also People v Toxey, 86 NY2d 725 [1995]. We decline to review the challenge in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent and voluntary, and the mere fact that defendant initially rejected the People's plea offer but changed his mind immediately after the court denied the bail application did not require any additional inquiry. Defendant does not contend that the denial of his bail application was improper or unwarranted by the circumstances (compare People v Sung Min, 249 AD2d 130, 132 [1st Dept 1998]). Furthermore, defendant was already incarcerated in lieu of bail, and there is no indication that simply maintaining the same bail conditions was being used to unduly persuade defendant to plead guilty (compare People v Grant, 61 AD3d 177, 184 [2d Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 2, 2014
CLERK